Exhibit 10.7
(FOUR-YEAR TIME BASED VESTING)
LEAP WIRELESS INTERNATIONAL, INC.
2004 STOCK OPTION, RESTRICTED STOCK
AND DEFERRED STOCK UNIT PLAN
STOCK OPTION GRANT NOTICE AND NON-QUALIFIED
STOCK OPTION AGREEMENT
     Leap Wireless International, Inc. (the “Company”), pursuant to its 2004
Stock Option, Restricted Stock and Deferred Stock Unit Plan (the “Plan”), hereby
grants to the holder listed below (“Holder”), an option to purchase the number
of shares of the Company’s Common Stock set forth below (the “Option”). This
Option is subject to all of the terms and conditions as set forth herein and in
the Non-Qualified Stock Option Agreement attached hereto as Exhibit A (the
“Stock Option Agreement”) and the Plan, each of which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Notice and the Stock Option
Agreement.

         
Holder:
       
 
       
Option Number:
       
 
       
Grant Date:
       
 
       
Exercise Price per Share:
  $                                                                          
per share    
Total Number of Shares
Subject to the Option:
       
 
       
Expiration Date:
       
 
        Type of Option:   This Option is a Non-Qualified Stock Option and is not
an incentive stock option within the meaning of Section 422 of the Code. Vesting
Schedule:   The shares of Common Stock subject to the Option (rounded down to
the next whole number of shares) shall vest and become exercisable on the dates
and in the amounts indicated in Exhibit B to this Grant Notice.

     By his or her signature and the Company’s signature below, Holder agrees to
be bound by the terms and conditions of the Plan, the Stock Option Agreement and
this Grant Notice. Holder has reviewed the Stock Option Agreement, the Plan and
this Grant Notice in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Stock Option Agreement and the Plan. Holder
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan or the Option.

              LEAP WIRELESS INTERNATIONAL, INC.   HOLDER:
 
           
By:
      By:    
 
           
Print Name:
      Print Name:    
 
           
Title:
      Title:    
 
           
Address:
  10307 Pacific Center Court   Address:    
 
           
 
  San Diego, California 92121        
 
           

     
4-Year Time Based Vesting Stock Options
  7/08

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO STOCK OPTION GRANT NOTICE
NON-QUALIFIED STOCK OPTION AGREEMENT
     Pursuant to the Stock Option Grant Notice (“Grant Notice”) to which this
Non-Qualified Stock Option Agreement (this “Agreement”) is attached, Leap
Wireless International, Inc. (the “Company”) has granted to Holder an option
under the Company’s 2004 Stock Option, Restricted Stock and Deferred Stock Unit
Plan (the “Plan”) to purchase the number of shares of Common Stock indicated in
the Grant Notice.
ARTICLE I
GENERAL
     1.1 Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.
     1.2 Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference.
ARTICLE II
GRANT OF OPTION
     2.1 Grant of Option. In consideration of Holder’s past and/or continued
employment with or service to the Company or its Subsidiaries and for other good
and valuable consideration, effective as of the Grant Date set forth in the
Grant Notice (the “Grant Date”), the Company irrevocably grants to Holder the
Option to purchase any part or all of an aggregate of the number of shares of
Common Stock set forth in the Grant Notice, upon the terms and conditions set
forth in the Plan and this Agreement. The Option shall be a Non-Qualified Stock
Option and shall not be an incentive stock option within the meaning of
Section 422 of the Code.
     2.2 Purchase Price. The purchase price of the shares of Common Stock
subject to the Option shall be as set forth in the Grant Notice, without
commission or other charge.
ARTICLE III
PERIOD OF EXERCISABILITY
     3.1 Commencement of Exercisability.
          (a) Subject to Sections 3.3 and 5.8, the Option shall become vested
and exercisable in such amounts and at such times as are set forth in Exhibit B
to the Grant Notice.
          (b) No portion of the Option which has not become vested and
exercisable at Termination of Employment, Termination of Directorship or
Termination of Consultancy, as

     
4-Year Time Based Vesting Stock Options
  7/08

 



--------------------------------------------------------------------------------



 



applicable, shall thereafter become vested and exercisable, except as may be
otherwise provided by the Administrator or as set forth in a written agreement
between the Company and Holder.
     3.2 Duration of Exercisability. The installments provided for in the
vesting schedule set forth in Exhibit B to the Grant Notice are cumulative. Each
such installment which becomes vested and exercisable pursuant to the vesting
schedule set forth in Exhibit B to the Grant Notice shall remain vested and
exercisable until it becomes unexercisable under Section 3.3.
     3.3 Expiration of Option.
          (a) The Option may not be exercised to any extent by anyone after the
first to occur of the following events:
               (i) The expiration of ten (10) years from the Grant Date; or
               (ii) The expiration of ninety (90) days following the date of
Holder’s Termination of Employment, Termination of Directorship or Termination
of Consultancy, as applicable, unless such termination occurs by reason of
Holder’s death or Disability (as defined below) or the Holder’s termination by
the Company for Cause (as defined in Exhibit B to the Grant Notice);
               (iii) The expiration of one (1) year following the date of
Holder’s Termination of Employment, Termination of Directorship or Termination
of Consultancy, as applicable, by reason of Holder’s death or Disability; or
               (iv) The date of Termination of Employment, Termination of the
Directorship, or Termination of Consultancy for Cause (as defined in Exhibit B
to the Grant Notice).
          (b) For purposes of this Agreement, “Disability” means permanent and
total disability within the meaning of Section 22(e)(3) of the Code.
ARTICLE IV
EXERCISE OF OPTION
     4.1 Person Eligible to Exercise. Except as provided in Sections 5.2(b) and
5.2(c), during the lifetime of Holder, only Holder may exercise the Option or
any portion thereof. After the death of Holder, any exercisable portion of the
Option may, prior to the time when the Option becomes unexercisable under
Section 3.3, be exercised by Holder’s personal representative or by any person
empowered to do so under the deceased Holder’s will or under the then applicable
laws of descent and distribution.
     4.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3.

     
4-Year Time Based Vesting Stock Options
  7/08

A-2



--------------------------------------------------------------------------------



 



     4.3 Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised solely by delivery to the Secretary of the Company or the
Secretary’s office of all of the following prior to the time when the Option or
such portion thereof becomes unexercisable under Section 3.3:
          (a) An Exercise Notice in writing signed by Holder or any other person
then entitled to exercise the Option or portion thereof, stating that the Option
or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Administrator. Such notice shall be
substantially in the form attached as Exhibit C to the Grant Notice (or such
other form as is prescribed by the Administrator); and
          (b) Subject to Section 6.2(d) of the Plan:
               (i) Full payment (in cash or by check) for the shares with
respect to which the Option or portion thereof is exercised; or
               (ii) With the consent of the Administrator, such payment may be
made, in whole or in part, through the delivery of shares of Common Stock which
have been owned by Holder for at least six (6) months, duly endorsed for
transfer to the Company with a Fair Market Value on the date of delivery equal
to the aggregate exercise price of the Option or exercised portion thereof; or
               (iii) To the extent permitted under applicable laws, through the
delivery of a notice that Holder has placed a market sell order with a broker
with respect to shares of Common Stock then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the Option exercise
price, provided, that payment of such proceeds is made to the Company upon
settlement of such sale; or
               (iv) With the consent of the Administrator, any combination of
the consideration provided in the foregoing paragraphs (i), (ii) and (iii); and
          (c) A bona fide written representation and agreement, in such form as
is prescribed by the Administrator, signed by Holder or the other person then
entitled to exercise such Option or portion thereof, stating that the shares of
Common Stock are being acquired for Holder’s own account, for investment and
without any present intention of distributing or reselling said shares or any of
them except as may be permitted under the Securities Act and then applicable
rules and regulations thereunder, and that Holder or other person then entitled
to exercise such Option or portion thereof will indemnify the Company against
and hold it free and harmless from any loss, damage, expense or liability
resulting to the Company if any sale or distribution of the shares by such
person is contrary to the representation and agreement referred to above. The
Administrator may, in its absolute discretion, take whatever additional actions
it deems appropriate to ensure the observance and performance of such
representation and agreement and to effect compliance with the Securities Act
and any other federal or state securities laws or regulations. Without limiting
the generality of the foregoing, the Administrator may require an opinion of
counsel acceptable to it to the effect that any subsequent transfer of shares
acquired on an Option exercise does not violate the Securities Act,

     
4-Year Time Based Vesting Stock Options
  7/08

A-3



--------------------------------------------------------------------------------



 



and may issue stop-transfer orders covering such shares. Share certificates
evidencing Common Stock issued on exercise of the Option shall bear an
appropriate legend referring to the provisions of this subsection (c) and the
agreements herein. The written representation and agreement referred to in the
first sentence of this subsection (c) shall, however, not be required if the
shares to be issued pursuant to such exercise have been registered under the
Securities Act, and such registration is then effective in respect of such
shares; and
          (d) The receipt by the Company of full payment for such shares,
including payment of any applicable withholding tax, which in the discretion of
the Administrator may be in the form of consideration used by Holder to pay for
such shares under Section 4.3(b), subject to Section 10.4 of the Plan; and
          (e) In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 by any person or persons other than Holder, appropriate
proof of the right of such person or persons to exercise the Option.
     4.4 Conditions to Issuance of Stock Certificates. The shares of Common
Stock deliverable upon the exercise of the Option, or any portion thereof, may
be either previously authorized but unissued shares or issued shares which have
then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any shares
of Common Stock purchased upon the exercise of the Option or portion thereof
prior to fulfillment of all of the following conditions:
          (a) The admission of such shares to listing on all stock exchanges on
which such Common Stock is then listed; and
          (b) The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; and
          (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable; and
          (d) The lapse of such reasonable period of time following the exercise
of the Option as the Administrator may from time to time establish for reasons
of administrative convenience; and
          (e) The receipt by the Company of full payment for such shares,
including payment of any applicable withholding tax, which in the discretion of
the Administrator may be in the form of consideration used by the Holder to pay
for such shares under Section 4.3(b), subject to Section 10.4 of the Plan.
     4.5 Rights as Stockholder. The holder of the Option shall not be, nor have
any of the rights or privileges of, a stockholder of the Company in respect of
any shares purchasable upon the exercise of any part of the Option unless and
until such shares shall have been issued by the Company to such holder.

     
4-Year Time Based Vesting Stock Options
  7/08

A-4



--------------------------------------------------------------------------------



 



ARTICLE V
OTHER PROVISIONS
     5.1 Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Holder, the Company and all other interested persons.
No member of the Administrator shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan,
this Agreement or the Option. In its absolute discretion, the Board may at any
time and from time to time exercise any and all rights and duties of the
Administrator under the Plan and this Agreement.
     5.2 Option Not Transferable.
          (a) Subject to Section 5.2(b), the Option may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution or, subject to the consent of the Administrator, pursuant to a
DRO, unless and until the shares underlying the Option have been issued, and all
restrictions applicable to such shares have lapsed. Neither the Option nor any
interest or right therein shall be liable for the debts, contracts or
engagements of Holder or his or her successors in interest or shall be subject
to disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
          (b) Notwithstanding any other provision in this Agreement, with the
consent of the Administrator and to the extent the Option is not intended to
qualify as an Incentive Stock Option, the Option may be transferred to one or
more Permitted Transferees, subject to the terms and conditions set forth in
Section 10.1 of the Plan.
          (c) Unless transferred to a Permitted Transferee in accordance with
Section 5.2(b), during the lifetime of Holder, only Holder may exercise the
Option or any portion thereof unless it has been disposed of pursuant to a DRO.
After the death of Holder, any exercisable portion of the Option may, prior to
the time when the Option becomes unexercisable under Section 3.3, be exercised
by Holder’s personal representative or by any person empowered to do so under
the deceased Holder’s will or under the then applicable laws of descent and
distribution.
     5.3 Restrictive Legends and Stop-Transfer Orders.
          (a) The share certificate or certificates evidencing the shares of
Common Stock purchased hereunder shall be endorsed with any legends that may be
required by state or federal securities laws.
          (b) Holder agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer

     
4-Year Time Based Vesting Stock Options
  7/08

A-5



--------------------------------------------------------------------------------



 



agent, if any, and that, if the Company transfers its own securities, it may
make appropriate notations to the same effect in its own records.
          (c) The Company shall not be required: (i) to transfer on its books
any shares of Common Stock that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement, or (ii) to treat as owner
of such shares of Common Stock or to accord the right to vote or pay dividends
to any purchaser or other transferee to whom such shares shall have been so
transferred.
     5.4 Shares to Be Reserved. The Company shall at all times during the term
of the Option reserve and keep available such number of shares of Common Stock
as will be sufficient to satisfy the requirements of this Agreement.
     5.5 Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company, and any notice to be given to Holder shall be addressed to Holder at
the address given beneath Holder’s signature on the Grant Notice. By a notice
given pursuant to this Section 5.5, either party may hereafter designate a
different address for notices to be given to that party. Any notice which is
required to be given to Holder shall, if Holder is then deceased, be given to
the person entitled to exercise his or her Option pursuant to Section 4.1 by
written notice under this Section 5.5. Any notice shall be deemed duly given
when sent via email or when sent by certified mail (return receipt requested)
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.
     5.6 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
     5.7 Governing Law; Severability. This Agreement shall be administered,
interpreted and enforced under the laws of the State of Delaware without regard
to conflicts of laws thereof. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.
     5.8 Conformity to Securities Laws. Holder acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Option is granted and may be
exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
     5.9 Amendments. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by Holder or such other person as may
be permitted to exercise the Option pursuant to Section 4.1 and by a duly
authorized representative of the Company.

     
4-Year Time Based Vesting Stock Options
  7/08

A-6



--------------------------------------------------------------------------------



 



     5.10 No Employment Rights. If Holder is an Employee, nothing in the Plan or
this Agreement shall confer upon Holder any right to continue in the employ of
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are expressly reserved, to
discharge Holder at any time for any reason whatsoever, with or without cause,
except to the extent expressly provided otherwise in a written agreement between
the Company and Holder.
     5.11 Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Holder and his or her heirs, executors, administrators, successors and assigns.

     
4-Year Time Based Vesting Stock Options
  7/08

A-7



--------------------------------------------------------------------------------



 



EXHIBIT B
TO STOCK OPTION GRANT NOTICE
VESTING AND EXERCISABILITY PROVISIONS
     Capitalized terms used in this Exhibit B and not defined below shall have
the meanings given them in the Grant Notice and the Stock Option Agreement.
     1. Time-Based Vesting. Subject to any accelerated vesting and
exercisability pursuant to paragraph 2 below (which shall be in addition to the
vesting and exercisability under this paragraph 1), and other provisions of the
Grant Notice and the Stock Option Agreement, the shares of Common Stock subject
to the Option shall vest and become exercisable in installments as follows:

      Percentage of the Total Shares Subject to   Vesting Date the Option that
Vest and Become     Exercisable    
 
     
25% of Total Number of Shares Subject to the Option
  First Anniversary of the Grant Date
 
   
25% of Total Number of Shares Subject to the Option
  Second Anniversary of the Grant Date
 
   
25% of Total Number of Shares Subject to the Option
  Third Anniversary of the Grant Date
 
   
25% of the Total Number of Shares Subject to the Option
  Fourth Anniversary of the Grant Date

The vesting and exercisability of the Option as to shares of Common Stock
specified in this paragraph 1 shall be cumulative. The Option shall vest and
become exercisable as to shares of Common Stock pursuant to this paragraph 1
only if Holder is an Employee, Director or Consultant of the Company or any of
its Subsidiaries on the applicable Vesting Date.
     2. Change in Control Accelerated Vesting.
          (a) Termination of Employment in the Event of a Change in Control. In
the event of a Change in Control, if Holder has a Termination of Employment by
reason of discharge by the Company other than for Cause (as defined below), or
by reason of resignation by Holder for Good Reason (as defined below), during
the period commencing ninety (90) days prior to such Change in Control and
ending twelve (12) months after such Change in Control, then the remaining
unvested shares of Common Stock subject to the Option shall vest and become
exercisable on the date of Holder’s Termination of Employment (or, if later,
immediately prior to the date of the occurrence of such Change in Control).

     
4-Year Time Based Vesting Stock Options
  7/08

 



--------------------------------------------------------------------------------



 



          (b) Definitions of Cause and Good Reason. For purposes of this
Exhibit B, the terms “Cause” and “Good Reason” shall have the meanings given to
such terms in Holder’s employment agreement with the Company in effect on the
Grant Date and if Holder does not have an employment agreement or Holder’s
employment agreement does not include definitions of “Cause” and “Good Reason,”
the terms shall be defined for purposes of this Exhibit B as follows:
          (i) “Cause” shall mean termination of Holder’s employment by the
Company (or any Parent or Subsidiary or any successor thereof) for any one or
more of the following occurrences: (A) Holder’s material breach of any provision
of the Employee Confidentiality and Invention Assignment Agreement or any other
agreement between Holder and the Company (or any Parent or Subsidiary or any
successor thereof), after a written notice from the Company is delivered to
Holder describing Holder’s breach and Holder is afforded a period of at least
thirty (30) days to correct the breach and fails to do so within such period;
(B) Holder’s conviction by, or entry of a plea of guilty or nolo contendere in,
a court of competent and final jurisdiction for (i) any felony, or (ii) other
illegal conduct (other than minor traffic violations) that is likely to inflict
or has inflicted material injury on the business of the Company (or any Parent
or Subsidiary or any successor thereof); (C) Holder’s commission of an act of
fraud, embezzlement or dishonesty, whether prior to or subsequent to the date
hereof upon the Company (or any Parent or Subsidiary or any successor thereof);
(D) Holder’s willful neglect of or willful failure to substantially perform
(i) Holder’s duties with the Company (or any Parent or Subsidiary or any
successor thereof) or (ii) the lawful and reasonable directions of the Board of
Directors of the Company (or any Parent or Subsidiary or any successor thereof
which employs Holder or for which Holder serves as an officer) or of the
individual to whom Holder reports (other than any such neglect or failure
occurring after Holder’s issuance of a notice of termination for Good Reason),
after a written notice from the Company is delivered to Holder describing
Holder’s neglect or failure to perform and Holder is afforded a period of at
least thirty (30) days to correct the neglect or failure to perform and fails to
do so within such period; or (E) Holder’s gross misconduct affecting or material
violation of any duty of loyalty to the Company (or any Parent or Subsidiary or
any successor thereof).
(ii) “Good Reason” shall mean, without Holder’s express written consent, the
occurrence of any of the following circumstances: (A) a material diminution in
Holder’s authority, duties or responsibilities with the Company (or any Parent
or Subsidiary or any successor thereof), including, without limitation, the
continuous assignment to Holder of any duties materially inconsistent with
Holder’s position with the Company (or any Parent or Subsidiary or any successor
thereof), or a material negative change in the nature or status of Holder’s
responsibilities or the conditions of Holder’s employment with the Company (or
any Parent or Subsidiary or any successor thereof); (B) a material diminution in
Holder’s annualized cash and benefits compensation opportunity, which shall
include Holder’s base compensation, Holder’s annual target bonus opportunity and
Holder’s aggregate employee benefits, as in effect on the Grant Date as the same
may be increased from time to time thereafter; (C) a material change in the
geographic location at which Holder must perform his or her duties (and the
Company and Holder agree that any involuntary relocation of the Company’s
offices (or the offices of any Parent or

     
4-Year Time Based Vesting Stock Options
  7/08

B-2



--------------------------------------------------------------------------------



 



Subsidiary or any successor thereof) at which Holder is principally employed to
a location more than sixty (60) miles from such location would constitute a
material change); or (D) a material breach by the Company (or any Parent or
Subsidiary or any successor thereof) of its obligations to Holder under a
written severance agreement that expressly provides that Holder’s resignation of
employment with the Company (or any Parent or Subsidiary thereof) following a
material breach of such written severance agreement constitutes a resignation of
employment for “Good Reason” thereunder.
Holder’s right to terminate employment with the Company (or any Parent or
Subsidiary or any successor thereof) pursuant to this subparagraph shall not be
affected by Holder’s incapacity due to physical or mental illness. Holder’s
continued employment with the Company (or any Parent or Subsidiary or any
successor thereof) shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder.
Holder must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Holder’s written consent within
ninety (90) days of the initial occurrence of such event or condition. The
Company (or any Parent or Subsidiary or any successor thereof) shall have a
period of thirty (30) days to cure such event or condition after receipt of
written notice of such event or condition from Holder. Holder must resign for
Good Reason within one (1) year following the initial existence of the event or
condition constituting Good Reason.
          (c) Condition to Accelerated Vesting and Exercisability. The
accelerated vesting and exercisability of shares of Common Stock subject to the
Option pursuant to subparagraph 2(a) shall be conditioned on the Holder’s
delivery to the Company of an executed General Release substantially in the form
attached as Exhibit D to the Grant Notice (which General Release shall be
subject to revision from time-to-time by the Company due to, among other things,
changing legal and regulatory requirements) and the Holder’s non-revocation of
such General Release during the time period for such revocation set forth
therein.
     3. Limit on Vesting. In no event will the Option become vested and/or
exercisable for more than 100% of the shares of Common Stock subject to the
Option pursuant to the provisions of this Exhibit B.

     
4-Year Time Based Vesting Stock Options
  7/08

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
TO STOCK OPTION GRANT NOTICE
FORM OF EXERCISE NOTICE
     Effective as of today,                     ,                      the
undersigned (“Holder”) hereby elects to exercise Holder’s option to purchase
                     shares of the Common Stock (the “Shares”) of Leap Wireless
International, Inc. (the “Company”) under and pursuant to the Leap Wireless
International, Inc. 2004 Stock Option, Restricted Stock and Deferred Stock Unit
Plan (the “Plan”) and the Stock Option Grant Notice and Non-Qualified Stock
Option Agreement dated                     , (the “Option Agreement”).
Capitalized terms used herein without definition shall have the meanings given
in the Option Agreement.

     
Grant Date:
   
 
   
 
   
Number of Shares as to which Option is Exercised:
   
 
   
 
   
Exercise Price per Share:
  $                    
 
   
Total Exercise Price:
  $                    
 
   
Certificate to be issued in name of:
   
 
   
 
   
Cash Payment delivered herewith:
  $                     (Representing the full Exercise Price for the Shares, as
well as any applicable withholding tax)

     
Type of Option:
  The Option is a Non-Qualified Stock Option and is not an incentive stock
option within the meaning of Section 422 of the Code.

     1. Representations of Holder. Holder acknowledges that Holder has received,
read and understood the Plan and the Option Agreement. Holder agrees to abide by
and be bound by their terms and conditions.
     2. Rights as Stockholder. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any’ other
rights as a stockholder shall exist with respect to Shares subject to the
Option, notwithstanding the exercise of the Option. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 10.3 of the Plan.
     3. Tax Consultation. Holder understands that there are tax consequences to
Holder as a result of Holder’s purchase or disposition of the Shares. Holder
represents that Holder has consulted with any tax consultants Holder deems
advisable in connection with the purchase or disposition of the Shares and that
Holder is not relying on the Company for any tax advice.
     4. Entire Agreement. The Plan and Option Agreement are incorporated herein
by reference. This Exercise Notice, the Plan and the Option Agreement constitute
the entire

     
4-Year Time Based Vesting Stock Options
  7/08

 



--------------------------------------------------------------------------------



 



agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Holder with respect to the subject matter
hereof.

              ACCEPTED BY:   SUBMITTED BY LEAP WIRELESS INTERNATIONAL, INC.  
HOLDER:
 
           
By:
      By:    
 
           
Print Name:
      Print Name:    
 
           
Title:
      Address:    
 
           

     
4-Year Time Based Vesting Stock Options
  7/08

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
TO STOCK OPTION GRANT NOTICE
FORM OF GENERAL RELEASE
     1. General Release of Claims. In consideration of certain rights to
accelerated vesting and exercisability of options to purchase shares of common
stock of Leap Wireless International, Inc. (the “Company”) granted to the
undersigned (“Holder”) pursuant to the Leap Wireless International, Inc. 2004
Stock Option, Restricted Stock and Deferred Stock Unit Plan (the “Plan”), Holder
does hereby for himself or herself and his or her spouse, beneficiaries, heirs,
successors and assigns, release, acquit and forever discharge the Company and
Cricket Communications, Inc. (collectively, the “Companies”) and their
respective stockholders, officers, directors, managers, employees,
representatives, related entities, successors and assigns, and all persons
acting by, through or in concert with them (collectively, the “Releasees”) of
and from any and all claims, actions, charges, complaints, causes of action,
rights, demands, debts, damages, or accountings of whatever nature, except for
criminal activity, known or unknown, which Holder may have against the Releasees
based on any actions or events which occurred prior to the date of this General
Release, including, but not limited to, those related to, or arising from,
Holder’s employment with the Companies, or the termination thereof, any claims
under Title VII of the Civil Rights Act of 1964, the Federal Age Discrimination
and Employment Act and the California Fair Employment and Housing Act
(collectively, “Claims”). This General Release shall not, however, constitute a
waiver of any of Holder’s vested rights under any outstanding award granted to
Holder pursuant to the Plan or under the terms of any employee benefit plan of
the Companies in which Holder is a participant.
     2. Release of Unknown Claims. In addition, Holder expressly waives all
rights under Section 1542 of the Civil Code of the State of California, which
reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     3. Older Worker’s Benefit Protection Act. Holder agrees and expressly
acknowledges that this General Release includes a waiver and release of all
claims which Holder has or may have under the Age Discrimination in Employment
Act of 1967, as amended, 29 U.S.C. § 621, et seq. (“ADEA”). The following terms
and conditions apply to and are part of the waiver and release of the ADEA
claims under this General Release:
          a. That this General Release is written in a manner calculated to be
understood by Holder.
          b. The waiver and release of claims under the ADEA contained in this
General Release do not cover rights or claims that may arise after the date on
which Holder signs this General Release.

     
4-Year Time Based Vesting Stock Options
  7/08

 



--------------------------------------------------------------------------------



 



          c. The rights to accelerated vesting and exercisability of options to
purchase shares of the Company’s common stock provide for consideration in
addition to anything of value to which Holder is already entitled.
          d. Holder is advised to consult an attorney before signing this
General Release.
          e. Holder is afforded twenty-one (21) days (or, in the event that the
Holder is terminated in connection with an exit incentive or other employment
termination program, forty-five (45) days) after Holder is provided with this
General Release to decide whether or not to sign this General Release. If Holder
executes this General Release prior to the expiration of such period, Holder
does so voluntarily and after having had the opportunity to consult with an
attorney.
          f. In the event that any termination of Holder’s employment is in
connection with an exit incentive or other employment termination program,
Holder is provided with written information, calculated to be understood by the
average individual eligible to participate, as to:
          (i) any class, unit, or group of individuals covered by such program,
any eligibility factors for such program, and any time limits applicable to such
programs; and
          (ii) the job titles and ages of all individuals eligible or selected
for the program, and the ages of all individuals in the same job classification
or organizational unit who are not eligible or not selected for the program.
          g. Holder will have the right to revoke this General Release within
seven (7) days of signing this General Release. In the event this General
Release is revoked, this General Release will be null and void in its entirety,
and Holder will not receive the benefits described in Paragraph 1 above.
          h. If Holder wishes to revoke the General Release, Holder shall
deliver written notice stating his or her intent to revoke this General Release
to the Company’s Corporate Secretary on or before the seventh (7th) day after
the date hereof.
     4. No Assignment of Claims. Holder represents and warrants to the Releasees
that there has been no assignment or other transfer of any interest in any Claim
which Holder may have against the Releasees, or any of them, and Holder agrees
to indemnify and hold the Releasees harmless from any liability, claims,
demands, damages, costs, expenses and attorneys’ fees incurred as a result of
any person asserting any such assignment or transfer of any rights or Claims
under any such assignment or transfer from such party.
     5. No Suits or Actions. Holder agrees that if he or she hereafter
commences, joins in, or in any manner seeks relief through any suit arising out
of, based upon, or relating to any of the Claims released hereunder, or in any
manner asserts against the Releasees any of the Claims released hereunder, then
he or she will pay to the Releasees against whom such suit or Claim is asserted,
in addition to any other damages caused thereby, all attorneys’ fees incurred by
such Releasees in defending or otherwise responding to said suit or Claim.

     
4-Year Time Based Vesting Stock Options
  7/08

D-2



--------------------------------------------------------------------------------



 



     6. No Admission. Holder further understands and agrees that neither the
payment of money nor the execution of this Release shall constitute or be
construed as an admission of any liability whatsoever by the Releasees.

                  HOLDER    
 
           
 
                     
 
           
 
           
 
  Date:        
 
           

     
4-Year Time Based Vesting Stock Options
  7/08

D-3